Title: Thomas Barclay to the American Commissioners, 10 April 1786
From: Barclay, Thomas
To: American Commissioners


     
      
       Gentlemen
       Madrid 10th. April 1786.
      
      The Day before yesterday mr. Carmichael received Letters from Algiers from mr. Lamb, dated the 29th. of last Month, and from mr. Randal the 26th. (which I think a wrong Date) with a Postscript from on board a Vessel in the Bay of Alicant of the 1st. Inst. after a Passage of 26. Hours. He cannot come on Shore without a Permission from Court to shorten his Quarantine, which mr. Carmichael has applied for, & probably mr. Randal will soon be at Paris.
      Though mr. Carmichael will write to you on this Subject and though I have no Information from Africa, but what I derive from him, I think it a Part of my Duty to give you the Outlines of what Intelligence I can collect, though it should prove a Work of Supererogation.
      Mr. Lamb’s Letter is short & obscure nor do I understand the whole of it. However he says “no Peace can be made until Congress grant a larger Sum to pay for it, & that he will return to Spain to wait for Orders.” Mr. Randal says the Dey of Algiers has refused to treat with mr. Lamb without assigning any Reason for it. It does not appear by either Letter that mr. Lamb has had any Audience of the Dey of Algiers: but I shall think it very strange if he returns to Europe without knowing on what Terms a Treaty may be made.— And I find that to be the Case unless I have your Directions to the contrary I shall hold myself justifiable at the Expence of some Time & Money to attain this Knowlege.
      The Removal of the Court, the Compliance with necessary Forms & the Intervention of the Holy Week (during some Days of which I need not pretend to set forward) has detained me some Time longer than I expected, but the Delay can be of no Consequence, as the Count de Florida Blanca was so condescending as to apprize the Spanish Consul at Morocco of my being thus far on the Way, Indeed the Attention shewn here to the Business in which I am engaged far surpassed my warmest Expectations. It will give me great Pleasure to receive a Letter from you. If an Opportunity to Cadiz should offer please to put it under Cover to Messrs. Lynon & Bellew of that Place who will take Care of it.
      I am with great Respect & Esteem / Gentlemen, &c
      
       (signed) Thos Barclay
      
     
     
     
      I wish what I have put in Cypher may be tolerably correct, not having Time to examine it.
     
    